 In the Matter of LOCKE INSULATOR CORPORATIONandCONGRESS OFINDUSTRIAL ORGANIZATIONSCase No. R-1364.--Decided July 17, 1939Insulator Manufacturing Industry-Investigation of Representatives:contro-versy concerning representation of employees:controversyconcerning appro-priate units ; rival organizations;employer's refusal to recognize petitioningunion-Contracts:because of length of time elapsed since they were enteredinto,does not preclude Board from investigating or certifying representatives-Units Appropriate for Collective Bargaining:craft or plant : elections to deter-mine ; separate unit of machinists if election shows these employees desire it ;separate unit of firemen,oilers,water-tenders, and engineers in powerhouseif election shows these employees desire it ; unit composed of all other produc-tion and maintenance employees,excluding supervisors,foremen,and clericalemployeesElections OrderedMr. Reeves R. HiltonandMr. Samuel M. Spencer,for the Board.Weinberg, Sweeten & Green,byMr. Harry J. Green,of Baltimore,Md., for the Company.Mr. Frank J. Bender,of Baltimore, Md., for the United.Mr. E. L. Wheatley,of Trenton, N. J., for the Potters.Mr. F. Nicholas Kershaw,of Baltimore, Md., for the I. A. M.Mr. Roscoe Eminizer,of Baltimore, Md., forthe Engineers.Mr. Louis Cokin,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn February 25, 1939, United Brick and Clay Workers L. I. U.936, affiliated with the Congress of Industrial Organizations,' hereincalled the United, filed with the Regional Director for the FifthRegion(Baltimore,Maryland) a petition, subsequently amended,allegingthat a question affecting commerce had arisen concerningthe representation of employees of Locke Insulator Corporation, Bal-timore,Maryland, herein called the Company, and requesting aninvestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein called'In the order directing investigation and hearing,the organization was designatedmerely "Congress of Industrial Organizations," omitting "United Brick and Clay WorkersL. I. U. 936.13 N. L. R. B., No. 70.615 616DECISIONSOF NATIONAL LABORRELATIONS BOARDthe Act.On March 28, 1939, the National Labor Relations Board,herein called the Board, acting pursuant to Section 9 (c) of the Actand Article III, Section 3, of National Labor Relations Board Rulesand Regulations-Series 1, as amended, ordered an investigation andauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On April 4 and 17, 1939, respectively, the Regional Director issueda notice of hearing and an amended notice of hearing, copies of whichwere duly served upon the Company, upon the United, upon NationalBrotherhood of Operative Potters, herein called the Potters, uponInternational Association of Machinists, herein called the I. A. M., andupon International Union of Operating Engineers, Local 272, hereincalled the Engineers, labor organizations claiming to represent em-ployees directly affected by the investigation.Pursuant to theamended notice, a hearing was held on April 24, 1939, at Baltimore,Maryland, before George O. Pratt, the Trial Examiner duly desig-nated by the Board. The Board and the Company were representedby counsel, and the United, the Potters, the I. A. M., and the Engineersby their representatives; all participated in the hearing.Full oppor-tunity to be heard, to examine and cross-examine witnesses, and tointroduce evidence bearing on the issues was afforded all parties.Dur-ing the course of the hearing, the Trial Examiner made several rulingson motions and on objections to the admission of evidence. The Boardhas reviewed the rulings of the Trial Examiner and finds that noprejudicial errors were committed.The rulings are hereby affirmed.On June 15, 1939, the Board received a letter from counsel for theCompany stating that a substantial turn-over had taken place in theCompany's personnel since the hearing and requesting that the letterbe made a part of the record. The letter is hereby made a part ofthe record.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF TH'COMPANYThe Company is a Maryland corporation engaged in the businessof manufacturing, selling, and distributing electrical insulators andelectrical and mechanical porcelain and metal attachments.The prin-cipal raw materials used by the Company are clay, felspar, and flint.The Company spends approximately $1,000,000 annually for raw mate-rials, 80 per cent of which are shipped to it from points outside theState of Maryland.Approximately 85 per cent of the manufacturedproducts are shipped to points outside the State of Maryland.The LOCKE INSULATOR CORPORATION617Company does an annual business amounting to approximately$1,800,000 and employs an average of 500 employees.The Companyadmits that the Board has jurisdiction.II.THE ORGANIZATIONS INVOLVEDUnited Brick andClayWorkers L. I. U. 936 is a labor organizationaffiliated with the Congress of Industrial Organizations.It admitsto membership all the production and maintenance employees of theCompany, excluding supervisors,foremen, and clerical employees.National Brotherhood of Operative Potters is a labor organizationaffiliated with the American Federation of Labor. It admits to mem-bership all the employees of the Company, including clerical em-ployees and supervisors,but excluding firemen, oilers,and machinists.International Association of Machinists is a labor organization affili-atedwiththe American Federation of Labor,admitting to its mem-bership themachinists employed by the Company, excludingsupervisors.International Union of Operating Engineers,Local 272,is a labororganization affiliated with the American Federation of Labor. Itadmits to membership the firemen,oilers, water-tenders, and engineersemployedby theCompany in its powerhouse,excluding foremen andsupervisors.III.THE QUESTION CONCERNING REPRESENTATIONOn November 2, 1934, the Company entered into a contract withthe International Brotherhood of Firemen, Water Tenders, Oilers,Coal Passers, Maintenance Men, and Helpers, Local No. 341, herein-after referred to as Local 341, governing the working conditions ofthe employees in the power plant. It does not appear upon the faceof the contract, nor does the record disclose, whether this contractwas as an exclusive bargaining contract or operated as a contractfor members only.The contract was for a term of 1 year, with thefurther provision that it should remain in effect thereafter unlesseither party thereto by 30 days' notice advises the other of a desireto terminate it.No such notice has been given. The Engineers suc-ceeded to all the rights under this contract.On April 1, 1935, the Company entered into a contract with thePotters, governing the wages and hours of all the employees exceptthose employed in the power plant and the machinists.As to thiscontract also it is not disclosed by the record whether it is an exclusivebargaining contract or one for members only.This contract is like-wise terminable upon 30 days' notice of either party thereto, but nosuch notice has been given. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn February 1939, the United commenced organizational activ-ities in the plant and on February 22, 1939, claiming to representa majority of the employees, requested the Company to deal with it asexclusive representative of the employees.The president of theCompany refused this request and stated that the Company wouldnot bargain with the United until it was certified by the Board asthe exclusive representative of the employees.The Engineers and the Potters maintain that the contracts men-tioned above are still in full force and effect.However, in view of thelength of time which has elapsed since the contracts were entered into,the Board is not precluded from investigating or certifying repre-sentatives for the purposes of collective bargaining.2We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITSThe United contends that all the production and maintenance em-ployees of the Company, including watchmen, but excluding foremenand clerical employees, constitute a unit appropriate for the purposesof collective bargaining.The Potters asserts that all the employees,including supervisors, foremen, watchmen, and clerical workers, butexcluding firemen, oilers, water-tenders, engineers, and machinists,constitute an appropriate unit for collective bargaining purposes.The Engineers claims that the firemen, oilers, water-tenders, and en-gineers employed in the Company's powerhouse should be a separateunit.The I. A. M. urges a separate unit for the machinists employedby the Company. The Company takes a neutral position as to whatshould constitute the appropriate unit or units.Machinists.Although no signed agreements were reached at anytime between the I. A. M. and the Company, there have been continu-ous and friendly relationships between them. In 1934 the I. A. M.2 CompareMatter of Heldman-Schild-Lasser,Inc.andCincinnati Joint Board of theAmalgamated Clothing Workers of America(C. I.0.), 11 N.L. R. B. 1289. LOCKE INSULATOR CORPORATION619made an oral agreement with the Company on behalf of the machinistsemployed in the machine shop, covering wages, hours, and workingconditions.The record does not disclose whether or not this agreementoperated as an exclusive bargaining contract.On several occasionswhen a vacancy has occurred in the machine shop, the foreman of thatdepartment has requested the I. A. M. to send over applicants for theposition.On the other hand, evidence was introduced to show thehighly integrated character of the plant and the appropriateness of anindustrial unit including the machinists.The employees in the ma-chine shop could thus function either as a separate unit or as part of asingle industrial unit.Accordingly, we will follow our previousrulings in similar situations that the determining factor is the desireof the employees themselves.3It appears that there are 21 machinists in the plant.Although theI.A. M. did not introduce any documentary evidence of membership,it claimed that it had 12 members among the machinists. The Unitedstated that if an election were held among the machinists it wished toappear on the ballot.An election will be held among the machinistsin the machine shop to determine whether they wish to be representedby the I. A. M. or by the United. On the results of this election willdepend the appropriate unit. If these employees choose the I. A. M.,they will constitute a separate and distinct appropriate unit. If theychoose the United, they will be merged into the company-wide indus-trial unit.Firemen, Oilers,Water-Tenders,andEngineers.The Engineerscontends that these employees constitute a separate unit for collectivebargaining.All of them are employed in the powerhouse, which isphysically separated from the remainder of the plant.These em-ployees were covered by the contract negotiated on their behalf bythe International Brotherhood of Firemen, Water Tenders, Oilers,Coal Passers, Maintenance Men and Helpers, Local 341, with theCompany in 1934.As stated above, the Engineers succeeded to allthe rights under this contract.While the contract has not been ter-minated, it appears that relationships between the Company and theEngineers have been in a dormant state since 1937.We are of theopinion that these employees could with equal propriety be includedwithin the industrial unit or constitute a separate bargaining unit.Under the circumstances, we will follow our previous rulings that thedeterminative factor is the desire of the employees themselves.4sMatter of The Globe Machine and Stamping Co.andMetal Polishers Union, LocalNo. 3 et al.,3 N L. R. B. 294,and subsequent cases.4 See footnote 3,supra.See alsoMatter of Joseph S Finch & Co, IncandUnitedDistillery Union, Local No3 et al.,7 N. L. RB. 1; Matter of Wsllys OverlandMotors,Inc.andInternationalUnion, United Automobile Workers ofAmerica, Local No. 12,9 N. L. R. B. 924. 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere are nine employees in the unit claimed by the Engineers tobe appropriate.The Engineers claimed membership among theseemployees, though it did not introduce any documentary evidence ofsuch membership.The United stated that in the event of an electionfor the firemen, oilers, water-tenders, and engineers it wished to appearon the ballot.An election will be held among the firemen, oilers, water-tenders, and engineers employed in the powerhouse to determinewhether they wish to be represented by the Engineers or the United.If these employees choose the Engineers, they will constitute a sepa-rate and distinct appropriate unit. If they choose the United, theywill be merged into the company-wide industrial unit.Clerical Employees.As above stated, the United desires the exclu-sion of these workers, and the Potters their inclusion.With respectto the clerical employees, the record discloses little more than thepreference of the rival unions.No special reason appears why thesepersons should be included in the unit under consideration.We havenormally excluded clerical employees from a unit composed of produc-tion and maintenance employees, where one union desires their exclu-sion.5We shall accordingly exclude the clerical employees from theindustrial unit.SupervisorsandForemen.The Potters desires the inclusion ofthese workers and the United their exclusion.Where, as here, thereis a rivalry among labor organizations claiming to represent em-ployees, it is important that the employer be free from the imputa-tion of coercing his employees in their choice of representatives.Since the supervisors and foremen are identified with themanage-ment, it is not improbable that their participation in a controversybetween rival unions will lead to charges of employer interference.We will, therefore, exclude supervisors and foremen from the indus-trial uniteWe find that all the production and maintenance employees ofthe Company, including watchmen, but excluding supervisors, fore-men, and clerical employees, may properly constitute a unit appro-priate for the purposes of collective bargaining which would insureto employees of the Company the full benefit of their right to self-organization and to collective bargaining and otherwise effectuatethe policies of the Act.As indicated above, machinists in the ma-chine shop, and firemen, oilers, water-tenders, and engineers in thepowerhouse may or may not be included within such unit, depend-ing on the results of elections which we shall order.We shall'Cf.Matterof Tennessee Copper Companyand A. F.of L.Federal Union No. 91164,5 N. L. It.B. 768.6 SeeMatter of Rem Manufacturing Co., Inc.andA.F. of L_ FederalLocal Union No.20893, 7 N. L. R. B. 95. LOCKE INSULATOR CORPORATION621therefore make no final determination of the appropriate unit pend-ing the elections to be conducted among the machinists in the machineshop, and firemen, oilers, water-tenders, and engineers in the power-house.VI.THE DETERMINATION OF REPRESENTATIVESWe have heretofore decided that separate elections will be heldto determine the collective bargaining representatives for the ma-chinists and the firemen, oilers, water-tenders, and engineers.Thequestion of determining collective bargaining representatives for theindustrial unit set out heretofore remains.At the hearing the United introduced in evidence 319 member-ship cards purporting to be signed by employees of the Company.The Company introduced its pay roll dated February 26, 1939, con-taining the names of 450 employees in the unit claimed by theUnited to be appropriate.Almost all of the United cards were signedduring February 1939.The authenticity of the signatures on thecards was not supported by any testimony and the Potters objectedto the use of the cards as a basis for certifying representatives.ThePotters did not introduce any documentary evidence of membership,but claimed that it had members in the plant and stated that itdesired to be on the ballot in an election.We find that the questionconcerning representation can best be resolved by means of an electionby secret ballot.As stated hereinbefore, the Company introduced its pay roll ofFebruary 26, 1939, in evidence.The parties first agreed at thehearing that, in the event the Board should direct an election, theeligibility of an employee to participate therein should be determinedby the presence of his name upon that pay roll. Subsequent to thisagreement, the Company stated that a pay roll for the period fromFebruary 21 to April 23, 1939, bearing the names of 500 employees,would be more appropriate as it considers all of these workersregular employees and that the pay roll of February 26, 1939, doesnot contain the names of all the regular employees.Evidently apay roll covering a period of two months is a more accurate reflec-tion of the employment conditions in the Company's plant than is apay roll for a single date. In view of the time that has elapsedsince the filing of the petition herein, we will direct that the em.ployees eligible to vote will be those employees who were employedduring the 2-month pay-roll period immediately preceding thedate of this Direction of Election, including employees who did notwork during such pay-roll period because they were ill or on vacationand employees who were then or have since been temporarily laid 622DECISIONSOF NATIONAL LABOR RELATIONS BOARDoff, but excluding those who have since quit or been discharged forcause.Upon the basis of the above findings of fact and upon the entire rec-ord in the case, the Board makes the following :CONCLUSION OF LAWA question affecting commerce has arisen concerning the representa-tion of employees of Locke Insulator Corporation, Baltimore, Mary-land, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, it is herebyDIRECTED that, as part of the investigation authorized by the Boardto ascertain representatives for collective bargaining with Locke In-sulator Corporation, Baltimore, Maryland, elections by secret ballotshall be conducted within fifteen (15) days from the date of thisDirection under the direction and supervision of the Regional Directorfor the Fifth Region, acting in this matter as agent for the NationalLabor Relations Board and subject to Article III, Section 9, of saidRules and Regulations :1.Among the machinists in the machine shop who were employedby the Company during the 2-month pay-roll period immediatelypreceding the date of this Direction, including employees who did notwork during such pay-roll period because they were ill or on vacationand employees who were then or have since been temporarily laid off,but excluding employees who have since quit or been discharged forcause, to determine whether they desire to be represented by Inter-national Association of Machinists, affiliated with the American Fed-eration of Labor, or by United Brick and Clay Workers L. I. U. 936,affiliated with the Congress of Industrial Organizations, for the pur-poses of collective bargaining, or by neither;2.Among the firemen, oilers, water-tenders, and engineers in thepowerhouse who were employed by the Company during the 2-month pay-roll period immediately preceding the date of this Direc-tion, including employees who did not work during such pay-rollperiod because they were ill or on vacation and employees who werethen or have since been temporarily laid off, but excluding employeeswho have since quit or been discharged for cause, to determine whether LOCKE INSULATOR CORPORATION623they desire to be represented by International Union of OperatingEngineers, Local 272, affiliated with the American Federation ofLabor, or by United Brick and Clay Workers L. I. U. 936, affiliatedwith the Congress of Industrial Organizations, for the purposes ofcollective bargaining, or by neither;3.Among all other production and maintenance employees whowere employed by the Company during the 2-month pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during such pay-roll period because they were illor on vacation and employees who were then or have since been tem-porarily laid off, but excluding supervisors, foremen, clerical em-ployees, and employees who have since quit or been discharged forcause, to determine whether they desire to be represented by United,Brick and Clay Workers L. I. U. 936, affiliated with the Congressof Industrial Organizations, or by National Brotherhood of Opera-tive Potters, affiliated with the American Federation of Labor, forthe purposes of collective bargaining, or by neither.MR. EDWIN S. SMITH,concurring :By reason of the previous history of bargaining relations betweenthe I. A. M. and the Company, and the Engineers and the Company,in the plant before the advent of the United, I concur in the decisionto give the employees in these craft groups the opportunity to voteeither to retain their accustomed bargaining status or to merge theirinterests with their fellow employees in the industrial unit .7MR. WILLI(M M. LEISERSON took no part in the consideration ofthe above Decision and Direction of Elections.ISee my concurring opinions InMatter of American Hardware CorporationandUnitedElectrical and Radio Workers of America, 4 N.L.R.B. 412;Matter of Vultee AircraftDivision,Aviation Manufacturing CorporationandUnited Automobile Workers of America,Local 361,9N.L R.B. 32;Matter of William Powell CompanyandPattern MakersAssociation of Cincinnati,12 N. L.R. B. 115.